Title: From George Washington to Major General Benedict Arnold, 6 July 1778
From: Washington, George
To: Arnold, Benedict


          
            ⟨D⟩ear Sir
            Bruns⟨wic [N.J.] 6t July 1778⟩
          
          I received your fav⟨or of the 30th Ulto⟩ and thank you much for your ⟨kind and⟩
            affectionate congratulations. As yo⟨u will⟩ have seen before this, the
            account of ⟨ the ⟩ Action transmitted to Congress, I
            shall ⟨only⟩ add, since that was given, most of ⟨ the ⟩ Enemy have been found dead in ⟨
            the ⟩ woods near the field of action and on ⟨their⟩ route according to report; and that
            de⟨sertions⟩ yet prevail in a pretty considerable degree.
          I have also been favoured with M⟨ajor⟩ Franks’s Letter of the 4th and was sorry to
            f⟨ind⟩ you had been afflicted with a viole⟨nt⟩ oppression in your Stomach. I hop⟨e you⟩
            are relieved from it & shall also be ⟨happy⟩ to hear that your leg is in a very
            fa⟨ir way⟩ of recovering.
          Sr Henry Clinton had really su⟨ffered⟩ in his march through Jersey. From
            desertion—&c, I am firmly persuaded his Army has ex⟨perienced⟩ a diminution of
            Two Thousand men at le⟨ast⟩ since it left philadelphia. I am My Dr Sir with great esteem
            & regard Yr Obligd & Affect. Hb⟨le Sert⟩
          
            Go: Washin⟨gton⟩
          
          
            P.S. Our left wing moved yesterday morning and our right this on the rout to the
              North river.
          
        